DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De [US 2017/0147516 A1].
	As to claim 1, De teaches a device, comprising:
a central processing unit (CPU) [e.g., HOST CPU 80 in fig. 1]; 
a hard disk [e.g., DATA STORAGE UNIT 100 in fig. 1; “Data storage unit 100 may be a non-transitory computer-readable storage medium and may consist of hard disk drive (HDD) technology, solid stated drive (SSD), a hybrid of HDD  and SSD or some other memory storage media” in paragraph 0024]; and 
a graphics processing unit (GPU) [e.g., GPU 84 in fig. 1] coupled to the CPU and the hard disk, 
wherein the hard disk is configured to store first service data [e.g., “The data storage unit is configured to store data” in paragraph 0006], and 
wherein the GPU is configured to: retrieve the first service data from the hard disk bypass the GPU, and perform computing on the first service data [e.g., “As a way for GPU 84 to receive information from data storage unit 100, data storage unit 100 may write information to buffer 88, and in response, GPU 84 may read the information from buffer 88” in paragraph 0022; “Then, if GPU 84 requests, via buffer 88, data from data storage unit 100 as part of a read operation, data storage unit 100 may retrieve the data and write the data directly to buffer 88” in paragraph 0026; “Returning to FIG. 3A, GPU 84 may receive a portion of data stored at data storage unit 100, where the direct communication channel transfers the portion of data directly to buffer 88 from data storage unit 100 (460)” in paragraph 0056; “Then, if GPU 84 requests, via buffer 88, data from data storage unit 100 as part of a read operation, data storage unit 100 may retrieve the data and write the data directly to buffer 88” in paragraph 0026; “As described above, GPU 84 may perform one or more function using the portion of the data retrieved from the data storage unit (462)” in paragraph 0058].
As to claims 2 and 8, De teaches wherein the GPU includes a memory, and wherein the GPU is further configured to write the first service data into the memory after retrieving the first service data [e.g., GPU MEMORY 86 in fig. 1; “As a way for GPU 84 to receive information from data storage unit 100, data storage unit 100 may write information to buffer 88, and in response, GPU 84 may read the information from buffer 88” in paragraph 0022].
As to claims 3 and 9, De teaches wherein the storage device includes a cache for temporally storing data to be processed by the CPU, wherein the cache stores second data, and wherein the GPU is further configured to retrieve the second data stored in the cache through the CPU, and store the second data in the memory of the GPU [e.g., SYSTEN MEMORY 82 in fig. 1; “System memory 82 may be implemented as one or more external memory modules connected as a bank of memory and accessible by host CPU 80 using the memory bus, or by GPU 84, or other system components using the data bus. … Host CPU 80 may store information at system memory 82 for use in performing operations on behalf of system 10” in paragraph 0016; “In a manner similar to the host CPU 80 and system memory 82, GPU 84 may use GPU memory 86 to store information for GPU 84 to perform one or more operations as well as to store results from the one or more operations. As one example, GPU 84 may need to perform an operation on a graphics item (e.g. video or photo) using information that host CPU 80 may transfer from system memory 82 to GPU memory 86. CPU 80 may transfer the information to GPU memory 86 using data path 68 of data bus 60 through data connections 64 and 62” in paragraph 0021].
As to claims 4 and 10, De teaches wherein the GPU communicates with the CPU through peripheral component interconnect express (PCIe) [e.g., “Data bus 60 may be PCIe (PCI Express (Peripheral Component Interconnect Express), PCI, PCI-eXtended (PCI-X), accelerated graphics port (AGP) or other type of data bus” in paragraph 0012].
As to claims 5 and 11, De teaches wherein the GPU communicates with the hard disk through peripheral component interconnect express (PCIe) [e.g., “Data bus 60 may be PCIe (PCI Express (Peripheral Component Interconnect Express), PCI, PCI-eXtended (PCI-X), accelerated graphics port (AGP) or other type of data bus” in paragraph 0012].
As to claims 6 and 12, De teaches wherein the hard disk includes a solid state disk (SSD) [e.g., “Data storage unit 100 may be a non-transitory computer-readable storage medium and may consist of hard disk drive (HDD) technology, solid stated drive (SSD), a hybrid of HDD  and SSD or some other memory storage media” in paragraph 0024].
As to claim 7, De teaches a method for accessing data implemented by a graphics processing unit (GPU) that is coupled to a hard disk and a central processing unit (CPU) [e.g., GPU 84, DATA STORAGE UNIT 100, HOST CPU 80 in fig. 1], comprising: 
retrieving first service data from the hard disk bypass the GPU; and performing computing on the first service data [e.g., “As a way for GPU 84 to receive information from data storage unit 100, data storage unit 100 may write information to buffer 88, and in response, GPU 84 may read the information from buffer 88” in paragraph 0022; “Responsive to receiving the first information, initiating, by the GPU, a direct communication channel with the data storage unit for exchanging data stored at the data storage unit. Finally, executing by the GPU, one or more operations that rely on the direct communication channel to exchange second information with the data storage unit” in paragraph 0005; “Returning to FIG. 3A, GPU 84 may receive a portion of data stored at data storage unit 100, where the direct communication channel transfers the portion of data directly to buffer 88 from data storage unit 100 (460)” in paragraph 0056; “Then, if GPU 84 requests, via buffer 88, data from data storage unit 100 as part of a read operation, data storage unit 100 may retrieve the data and write the data directly to buffer 88” in paragraph 0026; “As described above, GPU 84 may perform one or more function using the portion of the data retrieved from the data storage unit (462)” in paragraph 0058].
As to claim 13, De teaches a graphics processing unit (GPU), comprising:
a processor [e.g., GPU 84, in fig. 1]; and
a memory coupled to the processor [e.g., GPU MEMORY 86 in fig. 1],
wherein the processor is configured to: retrieve service data from a solid state disk (SSD); and perform computing on the service data stored in the memory [e.g., “Data storage unit 100 may be a non-transitory computer-readable storage medium and may consist of hard disk drive (HDD) technology, solid stated drive (SSD), a hybrid of HDD  and SSD or some other memory storage media” in paragraph 0024; “As a way for GPU 84 to receive information from data storage unit 100, data storage unit 100 may write information to buffer 88, and in response, GPU 84 may read the information from buffer 88” in paragraph 0022; “Responsive to receiving the first information, initiating, by the GPU, a direct communication channel with the data storage unit for exchanging data stored at the data storage unit. Finally, executing by the GPU, one or more operations that rely on the direct communication channel to exchange second information with the data storage unit” in paragraph 0005; “Returning to FIG. 3A, GPU 84 may receive a portion of data stored at data storage unit 100, where the direct communication channel transfers the portion of data directly to buffer 88 from data storage unit 100 (460)” in paragraph 0056; “Then, if GPU 84 requests, via buffer 88, data from data storage unit 100 as part of a read operation, data storage unit 100 may retrieve the data and write the data directly to buffer 88” in paragraph 0026; “As described above, GPU 84 may perform one or more function using the portion of the data retrieved from the data storage unit (462)” in paragraph 0058].
As to claim 14, De teaches wherein the processor is further configured to bypass a central processing unit (CPU) of a server including the GPU during the GPU retrieving the service data [e.g., “The direct communication channel data includes buffer 88 within GPU memory 86 as a dedicated data path between GPU 84 and the data storage unit 100 that bypasses the host CPU 80 and system memory 82” in paragraph 0023].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kaigai et al [WO 2020/121359 A1] teach GPU retrieving data stored in SSD for processing.
Kato et al [JP 2016-181280] teach image processing unit retrieving data stored in HDD for processing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        12/14/2022